                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE



BLACKBIRD TECH LLC,                                     :
                                                        :
                             Plaintiff,                 :
                                                        :
                    v.                                  :        Civil Action No. 15-56-RGA
                                                        :                Consolidated
FEIT ELECTRIC COMPANY, INC.,                            :
                                                        :
                             Defendant.                 :



                                   RULINGS ON MOTIONS IN LIMINE

           Defendant’s MIL No. 1 (D.I. 179). Defendant seeks to preclude evidence relating to

undisclosed induced infringement theories. 1 Defendant concentrates on intent. Defendant

complains the infringement contentions are deficient on how Plaintiff is going to prove

Defendant’s knowledge. Plaintiff states that it is going to rely on Defendant’s instructions to

customers (which theory was disclosed). I do not believe Plaintiff is claiming any induced

infringement before this lawsuit was filed. Thus, knowledge of the patent will not be at issue.

Intent (including knowledge that what Defendant was instructing its customers to do was to

infringe, see Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928 (2015)) is decided

based on all the evidence. I do not think a motion in limine is a good vehicle for limiting intent

evidence. The motion in limine (D.I. 179) is DENIED. Defendant is not precluded from

objecting at trial if Plaintiff proceeds on undisclosed theories or for any other reason that

Defendant thinks is meritorious.




1
    There are no remaining claims of direct infringement. (D.I. 158 at 12).

                                                      Page 1 of 4
        Defendant’s MIL No. 2 (D.I. 181). Defendant seeks to exclude reference to the PTAB’s

decision not to institute an IPR filed by a third party. Plaintiff responds that it does not intend to

introduce evidence of that. There is discussion about Defendant’s expert, Dr. Bretschneider. He

can be cross-examined with any statement he made in the IPR proceeding (just as with any other

prior statement he had made), but without reference to the fact that it was made in the IPR

proceeding, Defendant may point out that the face of the patent (assuming it is the case, as I do

from the briefing) shows that the PTO did not consider the references Hunter and Timmermans

before issuing the patent. Plaintiff is prohibited from pointing out that Hunter and Timmermans

were in the third-party IPR submission since the only reason the PTAB gave for not instituting

the petition had nothing to do with the merits of the two references. (D.I. 181 at 2). Thus, there

would be no probative value, and the necessity to explain IPRs and the significance of failure to

institute and to bring in PTAB litigation with other parties would constitute a waste of time, and

risk confusion of the issues and unfair prejudice to Defendant, which would substantially

outweigh any probative value of the evidence. Fed. R. Evid. 403. The motion in limine (D.I.

181) is thus GRANTED in part and DENIED in part, as set forth above.

        Plaintiff’s MIL No. 1 (D.I. 183). Plaintiff’s motion generally seeks to limit pejorative

characterizations of Plaintiff. Defendant agrees that it will not call Plaintiff a “troll,” but it says

it ought to be able to call it a “patent assertion entity” or a “non-practicing entity.” While those

terms are less objectionable than “troll,” they are also completely unnecessary and will sound

like slurs. I think what I said in connection with the Interdigital case still stands; Defendant may

refer to Plaintiff as Plaintiff, Blackbird, the business, or the company (or possibly other

analogous terms), but, without prior permission, Defendant and its witnesses cannot call Plaintiff

anything else. (See D.I. 183 at 7). Defendant also agrees that it will make no reference to any



                                              Page 2 of 4
other litigation by Plaintiff over any patent other than the one at issue in this case. I take it there

will need to be some reference to litigation in connection with settlement agreements involving

the patent-in-suit as the experts will discuss the settlement agreements in reference to damages. I

also take it that in connection with damages there will be at least some mention that Plaintiff

does not practice the asserted claim. Any testimony about not practicing the patent should be

presented matter-of-factly and briefly. (Of course, if Defendant thinks Plaintiff’s case opens the

door to evidence that is otherwise excluded, Defendant ought to bring it up outside the presence

of the jury and get a ruling.). Defendant says it ought to be able to cross-examine witnesses

about their financial interests in Blackbird. Plaintiff opposes (D.I. 183 at 7 n.2), but a financial

interest “in the outcome of the litigation” is very relevant to bias, and, while Plaintiff says there

would be “prejudice,” the only relevant issue is whether there would be “unfair prejudice.” I do

not think there would be, and the introduction of such evidence survives the balancing test of

Rule 403. The motion (D.I. 183) is GRANTED in part and DENIED in part, as set forth above.

        Plaintiff’s MIL No. 2 (D.I. 185). Plaintiff seeks to exclude any evidence from Defendant

about any belief that its customers were not infringing. Pretty clearly, certain avenues are not

available to Defendant. It is too late for an opinion of counsel (and Defendant says nothing to

indicate that it has one). While Defendant says it believes it does not infringe, what it cites for

that proposition is its expert’s report presenting a technical analysis of why Defendant does not

infringe. (D.I. 185 at 5, citing Ex. 4, pp. 45-78 [D.I. 189 at 98-132 of 134]). The expert is a

technical expert, not a mind reader, and thus his testimony will not be offered as evidence of

Defendant’s state of mind. But Mr. Feit, or possibly someone else on Defendant’s witness list,

will be able to state his contemporaneous beliefs (so long as they are not based on opinions,

formal or informal, of counsel), and be subject to cross-examination on them. Plaintiff’s cited



                                              Page 3 of 4
discovery requests do not seem to call for any subjective beliefs, and, as Defendant notes, Mr.

Feit was deposed. The fact that Defendant offered no evidence of state of mind in connection

with its summary judgment motion and request for reargument is irrelevant to the motion in

limine. The motion (D.I. 185) is DENIED.

       Plaintiff’s MIL No. 3 (D.I. 187). Plaintiff seeks to exclude evidence from trial in regard

to standing and ownership of the patent. Defendant states it is not going to offer such evidence

or arguments at trial. The motion (D.I. 187) is DISMISSED as moot.

       Neither party addresses in the motions in limine one issue that I think needs to be

resolved before trial, which is, what are we going to do about the period of time from February

23, 2017 to September 21, 2018, when the case was on appeal pursuant to a ruling I made under

which Defendant would not have been an infringer. (See D.I. 158 at 16-17; see also D.I. 182 at

2, ¶¶ 6-9). See also TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1286-89 (Fed. Cir. 2020) (same

issue). Perhaps the parties have already thought about this, but, in any event, I request that they

be prepared to tell me at the pretrial conference what they intend to do about induced

infringement during this time period.

       IT IS SO ORDERED this 17th day of December 2020.


                                                      /s/ Richard G. Andrews
                                                      United States District Judge




                                            Page 4 of 4
